Citation Nr: 0717437	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-00 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
prostatitis.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for residuals of a 
right leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1945 to 
July 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The veteran's March 2007 hearing before a Veterans Law Judge 
was cancelled at his request, and he did not request that it 
be rescheduled.  

In April 2007, a Deputy Vice Chairman of the Board granted 
the veteran's claim to advance his case on the Board's 
docket, pursuant to 38 C.F.R. ? 20.900(c) (2006).


FINDINGS OF FACT

1.  A January 1988 Board decision found that there was no new 
factual basis warranting entitlement to service connection 
for prostatitis.

2.  The evidence added to the record since the January 1988 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
prostatitis.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for residuals of a 
right leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1945 to 
July 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The veteran's March 2007 hearing before a Veterans Law Judge 
was cancelled at his request, and he did not request that it 
be rescheduled.  

In April 2007, a Deputy Vice Chairman of the Board granted 
the veteran's claim to advance his case on the Board's 
docket, pursuant to 38 C.F.R. ? 20.900(c) (2006).


FINDINGS OF FACT

1.  A January 1988 Board decision found that there was no new 
factual basis warranting entitlement to service connection 
for prostatitis.

2.  The evidence added to the record since the January 1988 
Board decision  does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for prostatitis.

3.  The objective and probative medical evidence of record 
preponderates against finding that the veteran currently has 
residuals of a back injury, including degenerative disc 
disease, related to his period of service.

4.  The objective and probative medical evidence 
preponderates against finding that the veteran currently has 
any diagnosed residuals of a right leg injury related to his 
period of active military service.



CONCLUSIONS OF LAW

1.  A January 1988 Board decision is final, and new and 
material evidence has not been submitted to reopen a claim of 
entitlement to service connection for prostatitis.  38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.156 (2006).

2.  Residuals of a back injury were not incurred during 
active military service, and spinal arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).

3.  Residuals of a right leg injury were not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5103,5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March 2002, May 
2002, and February 2005 of the information and evidence 
needed to substantiate and complete his claims, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
The March 2002 and February 2005 notices specifically 
informed the appellant of the need to submit new and material 
evidence since a 1988 Board decision, and what constitutes 
new and material evidence.

VA informed the claimant of his need to submit all pertinent 
evidence in his possession, and in March 2006 provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While the appellant may not have received full 
notice prior to the initial decisions at issue, after notice 
was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
and the claims were readjudicated.  To the extent that a 
claim was not readjudicated after notice was provided, that 
error is harmless in light of the decisions herein made by 
the Board.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA 
examinations.  The service medical records are of record, and 
there is no evidence that they are incomplete.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

Prostatitis

In January 1988, the Board of Veterans' Appeals found that no 
new factual basis had been presented to grant entitlement to 
service connection for prostatitis.  That decision is final.  
38 U.S.C.A. § 7104.

The evidence of record at the time of the January 1988 Board 
decision included the veteran's service medical records.  
Those  reveal treatment for a venereal disease, but do not 
reveal any complaints, findings or diagnoses pertaining to 
prostatitis.  At his May 1947 separation examination the 
appellant's genitourinary system was clinically evaluated as 
normal.

Also of record was a July 1949 letter from a Fort Bragg 
physician who noted the appellant's complaints of testicular 
pain, however, a prostate disorder was not diagnosed. 

In August 1949 the veteran wrote that while in service, he 
was treated for venereal disease and that, during service, he 
felt a little ache in his inguinal region but did not pay 
attention to it because, until four months earlier, he could 
hardly feel it.

A May 1950 VA examination report revealed that the veteran's 
prostate was normal in size, shape, and consistency.

According to a June 1950 letter from O.J.H., M.D., the 
veteran said he developed a urethral discharge in service in 
1946 and the urethral discharge persisted prior to and after 
separation.  Genitourinary examination was notable for a 
slightly enlarged and boggy prostate.   Diagnoses included 
chronic prostatitis and posterior urethral stricture. 

In 1953 the appellant was treated at a VA Hospital for mild 
chronic prostatitis.

Private medical records note that a physical examination by a 
"DTM" in April 1965 revealed that the veteran's prostate 
was small, firm, but slightly tender.  Prostatitis was 
diagnosed.   Treatment was again provided for prostatitis in 
1969 by DTM, and in June 1987 by JHT.  Neither provider 
offered a nexus opinion linking prostatitis to the 
appellant's service. 

A September 1977 VA examination report indicates that the 
veteran had a previous episode of prostatitis, however, on 
examination the appellant's genitourinary system was judged 
to be normal.

Also of record in 1988 was the veteran's October 1987 
testimony.  He stated that he was treated for prostatitis in-
service, and by private physicians after service.

In its January 1988 decision, the Board found that the new 
evidence received did not include any medical reports showing 
treatment for prostatitis during service, or at any time 
prior to the June 1950 examination by Dr. O.J.H.  The newly 
submitted evidence only showed treatment for prostatitis 
after 1950.  That decision is final.  38 U.S.C.A. § 7104.  

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The Board must look at all of the evidence submitted 
since the time the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the 
Board must look at all the evidence submitted since the 
January 1988 Board decision in light of all of the evidence 
of record.

By regulation new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

The evidence added to the record since the January 1988 Board 
decision includes service medical records and VA and non-VA 
medical records, dated from 1953 to 2004.  Some of these 
records are duplicative of those previously available.  The 
veteran also offered written statements in support of his 
claim.  

Medical records from the United States Civil Service 
Commission indicate that in November 1953 the veteran 
reported having a ruptured prostate gland.  Upon examination 
it was noted that he was apparently under treatment for 
probable urethral stricture with no evidence of disability.


During a  March 1984 private hospitalization to treat a 
different disorder a history of prostatitis was noted.

VA medical records, dated from 2000 to 2004, indicate that in 
October 2001, the veteran was noted to have a past medical 
history of prostatitis in the 1970s.

Private urology records, dated from June 2003 to November 
2004, indicate that the veteran was initially seen in June 
for evaluation of testicular discomfort.  The current 
assessment was a firm prostate and testicular atrophy.  No 
opinion was offered linking a prostate disorder to service.

Some of the evidence added to the record since 1988 is new in 
the sense that it has not previously been before the VA. 
However, all of it is cumulative in nature in that it 
continues to show no more than ongoing treatment for 
prostatitis.  It does not correct the deficits in the 
evidence at the time of the Board's decision in January 1988, 
nor does it otherwise raise a reasonable possibility of 
substantiating the claim. Indeed, as in 1988, the record 
reveals no competent medical evidence of prostatitis in 
service, and no competent evidence linking a current prostate 
disorder to service.  

The veteran has reported being treated at VA Medical Centers 
in Fayetteville, from 1945 to 2004, and in Durham, in 1947, 
1948, and in 1959, for prostatitis.  However, a February 2006 
memorandum in the file describes the RO's repeated attempts 
to obtain these records, and indicates that, in November 2005 
and January 2006, both facilities advised the RO that they 
had no records pertaining to the veteran (other than that 
described above).

Consequently, the Board finds that the evidence received 
since the January 1988 Board decision is cumulative of the 
evidence previously considered by the Board and does not 
raise a reasonable possibility of substantiating the claim to 
warrant reconsideration of the merits of the claim on appeal. 
 As such, the evidence received since the January 1988 Board 
decision is not new and material.  Hence, the claim of 
entitlement to service connection for prostatitis is not 
reopened.

Back and Right Leg Disorders 

The service medical records reveal no complaints or findings 
pertaining to a back disorder.  The veteran's May 1947 
separation examination report records a report that the 
appellant injured his right leg in February 1947.  This 
injury did not require hospitalization.  When examined for 
service separation neither a right leg nor a back disorder 
were diagnosed.

Records from VA and other sources dating from 1950 to 2004, 
are associated with the claims files.  These include records 
from the United States Civil Service Commission, dated from 
November 1953 to October 1975, which reflect complaints of 
low back pain following an accident in 1960 when the 
appellant fell from a truck and injured his back.

An August 1977 medical report from J.H.T. notes the veteran 
was retired in February 1976, in part,  due back pain.  
Diagnoses included lumbosacral pain with radiation down the 
right leg and a possible herniated nucleus pulposus.  

September 1977 VA examination reports indicate that the 
veteran had an accident in 1969 when he rolled over a fork 
lift truck and was injured.  He reportedly was unable to work 
since February 1975 due to constant low back pain.  Following 
examination the orthopedic diagnosis was mild degeneration of 
L3-4 without evidence of neuropathy or severe degenerative 
disc disease.  The neurological examination report notes that 
over the prior three or four years the veteran reportedly had 
increased right hip and back pain with radiation down his leg 
into his calf.  The diagnosis was possible herniated lumbar 
disc, probably at the L4-5 level.

A March 1984 private hospital record indicates the veteran 
was last evaluated two years earlier for low back pain.  
 
The June 1987 report from Dr. J.H.T. indicates that the 
veteran retired from his job as a warehouseman in February 
1976 in part due to low back pain due to degenerative disease 
in the spine and a possible herniated nucleus pulposus.  
Diagnoses included degenerative disc disease.

VA medical records, dated from 2000 from 2004, include the 
veteran's complaints of radiating back pain down the right 
side of his back and into his hip and leg, and note a history 
of degenerative joint disease.    
 
In a May 2002 signed statement, the veteran said that he 
injured his back in service in 1946 while unloading box cars 
in Germany.  He said he was advised to avoid heavy lifting 
and was assigned to completing tally sheets.  

In March 2004 VA afforded the veteran a medical examination 
by a physician who reviewed the veteran's medical records.  
According to the examination report, the veteran gave a 
history of a right leg injury in 1947 in service, while 
unloading a boxcar.  He said he was in a great deal of pain, 
treated in the field and then moved to a dispensary or 
infirmary where he was treated and released.  He was returned 
to the job site and told to avoid heavy lifting.  He felt 
better after some time and the intermittent pain eventually 
subsided.  He currently complained of constant radiating pain 
and used a cane to walk.  The veteran said he had this 
disorder for over fifty years and it was due to his in-
service injury.  Following clinical examination and a review 
of the claims folders the examiner found the service medical 
records revealed no physical problems.  Indeed, as to the 
claimed right leg disorder the examiner found that currently 
no diagnosis was warranted as there was no pathology 
demonstrated.  Notwithstanding the service medical records 
indicating that the veteran sustained a right leg injury the 
examiner found no basis to diagnose a current right leg 
disability.  The veteran's current complaint was related to 
his degenerative disc disease and totally unrelated to any 
right leg problem.    

According to a January 2005 private medical record, the 
veteran reported right hip and leg pain times months.  He 
denied a history of an injury.  Results of x-rays taken at 
the time showed severe degenerative disk disease at the lower 
lumbar spine.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).

The veteran has contended that service connection should be 
granted for residuals of a back injury.  Although the 
evidence shows that the veteran currently has degenerative 
disc disease, no competent medical evidence has been 
submitted showing that this disability is related to service 
or any incident thereof.  Rather, the record reflects that a 
back abnormality was not shown on separation from service and 
the first post service evidence of record of a back disorder 
dates from 1960 almost 13 years postservice.  In short, no 
medical opinion or other medical evidence relating the 
veteran's back disorder to service or any incident of service 
has been presented.

The veteran has also contended that service connection should 
be granted for residuals of a right leg injury.  Although the 
veteran sustained an inservice right leg injury in February 
1947, no right leg disorder was found on separation from 
service.  Moreover, on VA examinations after the veteran's 
separation from service, there was no showing that the 
veteran had right leg injury.  In fact, physical examination 
in March 2004 revealed no current pathology associated with 
residuals of a right leg injury, and indeed, no evidence of a 
right leg disorder.  The veteran has submitted no evidence to 
show that he currently has residuals of a right leg injury.  
In short, no medical opinion or other medical evidence 
showing that the veteran currently has residuals of a right 
leg injury has been presented.  Without a current disorder, 
and without competent evidence linking such a disorder to 
service, the claim must be denied.
 
The veteran does not meet the burden of presenting evidence 
as to medical cause and effect, or a diagnosis, merely by 
presenting his own statements, because as a layperson he is 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996). 
 Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed residuals of back and right leg injuries. 
 The preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for 
residuals of right leg and back injuries.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for prostatitis is not 
reopened, and the appeal is denied.

Service connection for residuals of a back injury is denied.

Service connection for residuals of a right leg injury is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


